Exhibit 10.3

Execution Version

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of July 29, 2019, by and
between Sunnova Energy International Inc., a Delaware corporation (the
“Company”) and William J. Berger (“Indemnitee” and, together with the Company,
the “Parties”).

RECITALS:

WHEREAS, managers, directors, officers and other persons in service to
corporations and other business enterprises are subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the Company or the business
enterprise itself;

WHEREAS, highly competent persons have become more reluctant to serve as
managers, directors, officers or in other capacities unless they are provided
with adequate protection through insurance and adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the business enterprise;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company and its shareholders, and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;

WHEREAS, the Bylaws of the Company (as they may be amended, the “Bylaws”)
expressly require that the Company indemnify its directors and officers, and
empowers the Company to indemnify its employees and agents, as authorized by the
Delaware General Corporation Law, as amended (the “DGCL”), under which the
Company is organized and such Bylaws expressly provide that the indemnification
provisions set forth therein are not exclusive and thereby contemplate that
contracts may be entered into between the Company and directors, officers and
other persons with respect to indemnification;

WHEREAS, this Agreement is a supplement to and in furtherance of the protections
provided in applicable law, the Bylaws and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder; and

WHEREAS, (i) Indemnitee does not regard the protection available under the
Bylaws, the Company’s other governing documents, and available insurance as
adequate in the present circumstances, (ii) the Company has determined that
Indemnitee may not be willing to serve or continue to serve as a director,
manager, officer, employee, fiduciary or agent of the Company or its Affiliates
without adequate protection, (iii) the Company desires and has requested
Indemnitee to serve or continue to serve as a director, manager, officer,
employee, fiduciary or agent of the Company or its Affiliates , as the case may
be, and has proffered this Agreement to Indemnitee as additional inducement to
serve in such capacity, and (iv) Indemnitee is willing to serve, or continue to
serve, as a director, manager, officer, employee, fiduciary or agent of the
Company or its Affiliates, as the case may be, on the condition that he or she
be furnished the indemnity provided for herein by the Company.



--------------------------------------------------------------------------------

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Parties do hereby covenant and agree as follows:

Section 1     Definitions.

(a) As used in this Agreement:

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling, controlled by or under common control with such
specified Person.

“Agreement” shall have the meaning set forth in the preamble.

“Board” shall have the meaning set forth in the recitals.

“Bylaws” shall have the meaning set forth in the recitals.

“Corporate Status” describes the status of a person who is or was a Director,
officer, employee, partner, trustee, member, fiduciary or agent of the
Indemnitor or any Enterprise.

“Company” shall have the meaning set forth in the preamble.

“Director” shall mean, with respect to a corporation, a member of a board of
directors or, with respect to, a limited liability company or partnership, a
member of the board of managers or similar board.

“Disinterested Director” shall mean a Director of Indemnitor who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

“Effectiveness Date” shall have the meaning set forth in the recitals.

“Enterprise” shall mean Indemnitor or any Affiliate of Indemnitor and any other
corporation, limited liability company, partnership (general or limited), joint
venture, trust, employee benefit plan, company, foundation, association,
organization or other legal enterprise of which Indemnitee is or was serving at
the request of Indemnitor as a Director, officer, employee, fiduciary or agent.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Expenses” shall mean all reasonable costs, expenses, fees and charges,
including, without limitation, all attorneys’ fees and costs, disbursements and
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other fees, disbursements or expenses of
the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding. Expenses also shall
include, without limitation, (i) expenses incurred in connection with any appeal
resulting from, incurred by Indemnitee in connection with, arising out of, or in
respect of or relating to, any Proceeding, including, without limitation, the
premium, security for, and other costs relating to any cost bond, supersedes
bond, injunction bond, appraisal bond, or other appeal bond or its equivalent,
(ii) for purposes of Section 12(d) hereof only, expenses incurred by Indemnitee
in connection with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement, by litigation or otherwise, (iii) any federal,
state, local or



--------------------------------------------------------------------------------

foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement, and (iv) any interest, assessments or
other charges in respect of the foregoing. Notwithstanding anything to the
contrary in this Agreement, “Expenses” shall not include either
(x) “Liabilities” or (y) with respect to Indemnitee, amounts paid in settlement
by Indemnitee or the amount of judgments or fines against Indemnitee.

“Governing Documents” shall mean the governing documents of an Enterprise,
including a limited liability company agreement, partnership agreement,
certificate of incorporation, bylaws or any other similar document.

“Indemnitor” shall mean the Company.

“Indemnity Obligations” shall mean all obligations of Indemnitor to Indemnitee
under this Agreement, including Indemnitor’s obligations to provide
indemnification to Indemnitee and advance Expenses to Indemnitee under this
Agreement.

“Independent Counsel” shall mean a law firm of fifty (50) or more attorneys, or
a member or partner of, or person of equivalent seniority in a law firm of fifty
(50) or more attorneys, that is experienced in matters of corporation and
limited liability company law and neither presently is, nor in the past five
(5) years has been, retained to represent: (i) Indemnitor or Indemnitee in any
matter material to either such Party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder; provided, however, that
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either Indemnitor or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, or in respect of or relating to any Proceeding, including, without
limitation, amounts paid in settlement in any Proceeding and all costs and
expenses in complying with any judgment, order or decree issued or entered in
connection with any Proceeding or any settlement agreement, stipulation or
consent decree entered into or issued in settlement of any Proceeding.

“Parties” shall have the meaning set forth in the preamble.

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

“Proceeding” shall mean any threatened, pending or completed action, completed
or reasonably likely claim, government, regulatory and self-regulatory action,
suit, arbitration, mediation, alternate dispute resolution mechanism, formal or
informal hearing, inquiry or investigation (including any internal
investigation), litigation, inquiry, administrative hearing, appeal or any other
actual, pending threatened or completed judicial, administrative or arbitration
proceeding (including, without limitation, any such proceeding under the
Securities Act of 1933, as amended, or the Exchange Act or any other federal
law, state law, statute or regulation), whether brought in the right of
Indemnitor or



--------------------------------------------------------------------------------

any Affiliate thereof or otherwise, and whether of a civil (including
intentional or unintentional tort claims), criminal, administrative, arbitrative
or investigative nature, in each case, in or to which Indemnitee was, is, may or
will be, or is threatened to become subject or, involved, directly or
indirectly, as a party, potential party, non-party witness or otherwise by
reason of Indemnitee’s Corporate Status or otherwise in connection with or by
reason of Indemnitee’s involvement with Indemnitor or any Affiliate of
Indemnitor, by reason of any actual or alleged action taken by Indemnitee (or
failure to take action by Indemnitee) or of any action or failure to take action
on Indemnitee’s part while acting in his or her Corporate Status, or by reason
of the fact that he is or was serving at the request of Indemnitor or any
Affiliate thereof as a Director, officer, trustee, general partner, managing
member, employee, fiduciary or agent of another corporation, limited liability
company, partnership, joint venture, trust or other enterprise, in each case
whether or not serving in such capacity at the time any liability or expense is
incurred for which indemnification, reimbursement, or advancement may be sought
as provided under this Agreement.

“Spousal Equivalent” shall mean a person who meets the following conditions:
(i) irrespective of whether or not the relevant person and the Spousal
Equivalent are the same sex, they are the sole spousal equivalent of the other
for the last 12 months, (ii) they intend to remain so indefinitely,
(iii) neither are married to anyone else, (iv) both are at least 18 years of age
and mentally competent to consent to contract, (v) they are not related by blood
to a degree of closeness that would prohibit legal marriage in the state in
which they legally reside, (vi) they are jointly responsible for each other’s
common welfare and financial obligations, and (vii) they have resided together
in the same residence for the last 12 months and intend to do so indefinitely.

(b) For the purpose hereof, references to “fines” shall include any excise tax
assessed with respect to any employee benefit plan; references to “serving at
the request of Indemnitor” shall include any service as a Director, officer,
employee, fiduciary or agent of Indemnitor or any enterprise which imposes
duties on, or involves services by, such Director, officer, employee, fiduciary
or agent with respect to an employee benefit plan, its participants or
beneficiaries; and a Person who acted in good faith and in a manner he
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of Indemnitor” as referred to in this
Agreement.

Section 2     Indemnity in Third-Party Proceedings. Subject to Section 7 below,
Indemnitor shall indemnify and hold harmless Indemnitee (including Indemnitee’s
spouse or Spousal Equivalent) to the maximum extent permitted by applicable law,
from and against any and all Liabilities and Expenses (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses and Liabilities) suffered or reasonably incurred (and, in the
case of retainers, reasonably expected to be incurred) by Indemnitee or on
Indemnitee’s behalf in connection with any Proceeding (other than any Proceeding
brought by or in the right of Indemnitor to procure a judgment in its favor), or
any claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal proceeding had no
reasonable cause to believe that Indemnitee’s conduct was unlawful.

Section 3     Indemnity in Proceedings by or in the Right of Indemnitor. Subject
to Section 7 below, Indemnitor shall indemnify and hold harmless Indemnitee, to
the maximum extent permitted by applicable law, from and against any and all
Expenses (including all interest, assessments and other charges



--------------------------------------------------------------------------------

paid or payable in connection with or in respect of such Expenses) suffered or
incurred (and, in the case of retainers, reasonably expected to be incurred) by
Indemnitee or on Indemnitee’s behalf in connection with any Proceeding brought
by or in the right of Indemnitor to procure a judgment in its favor, or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; provided, however no indemnification for Expenses
shall be made under this Section 3 in respect of any claim, issue or matter
between Indemnitor on the one hand and Indemnitee on the other hand as to which
Indemnitee shall have been finally adjudged by a court of competent jurisdiction
to be liable to Indemnitor, unless and only to the extent that the Delaware
Court of Chancery or any court in which the Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to such indemnification.

Section 4     Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, and without
limiting the rights of Indemnitee under any other provision hereof, including
any rights to indemnification pursuant to Sections 2 or 3 hereof, to the maximum
extent permitted by applicable law, to the extent that Indemnitee is successful,
on the merits or otherwise, in defense of any Proceeding or any claim, issue or
matter therein, in whole or in part, Indemnitor shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with each successfully resolved Proceeding,
claim, issue or matter. For purposes of this Section 4 and without limitation,
the termination of any Proceeding or claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

Section 5     Indemnification For Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the maximum extent permitted by applicable
law and to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status or otherwise in connection with or by reason of Indemnitee’s involvement
with Indemnitor or any Affiliate of Indemnitor, a witness or otherwise a
participant in any Proceeding to which Indemnitee is not a party, Indemnitee
shall be indemnified against all Expenses suffered or incurred (or, in the case
of retainers, reasonably expected to be incurred) by Indemnitee or on
Indemnitee’s behalf in connection therewith.

Section 6     Additional Indemnification. Notwithstanding any limitation in
Sections 2, 3 or 4 hereof, Indemnitor shall indemnify Indemnitee to the maximum
extent permitted by applicable law if Indemnitee is a party to or threatened to
be made a party to or a participant in any Proceeding (including a Proceeding by
or in the right of Indemnitor to procure a judgment in its favor) against all
Expenses suffered or reasonably incurred by Indemnitee in connection with such
Proceeding, including but not limited to:

(a) the fullest extent permitted by the provision of the DGCL that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and

(b) the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a limited liability company or a corporation, as applicable,
may indemnify its officers and Directors.



--------------------------------------------------------------------------------

Section 7     Exclusions. Notwithstanding any provision in this Agreement,
Indemnitor shall not be obligated under this Agreement to indemnify or hold
harmless Indemnitee in connection with any Proceeding (or any part of any
Proceeding):

(a) for which payment has actually been made to or on behalf of Indemnitee under
any statute, indemnity, insurance policy, vote or otherwise, except with respect
to any excess beyond the amount paid, subject to any subrogation rights set
forth in Section 13;

(b) for a disgorgement or accounting of profits made pursuant to Section 16(b)
of the Exchange Act or similar provisions of federal, state or local statutory
law or common law, if Indemnitee is held liable therefor (including pursuant to
any settlement arrangements);

(c) except as provided in Section 12(d) of this Agreement, initiated by
Indemnitee, including any Proceeding (or any part of any Proceeding) initiated
by Indemnitee against Indemnitor or its Directors, officers, employees, agents
or other indemnitees, unless (i) the Board authorized the Proceeding (or the
relevant part of any Proceeding) prior to its initiation; (ii) Indemnitor
provides the indemnification, in its sole discretion, pursuant to the powers
vested in Indemnitor under applicable law; (iii) such Proceeding is being
brought by Indemnitee to assert, interpret or enforce Indemnitee’s rights under
this Agreement (for the avoidance of doubt, Indemnitee shall not be deemed, for
purposes of this subsection, to have initiated or brought any claim by reason of
(A) having asserted any affirmative defenses in connection with a claim not
initiated by Indemnitee or (B) having made any counterclaim (whether permissive
or mandatory) in connection with any claim not initiated by Indemnitee); or
(iv) otherwise required by applicable law;

(d) if a final, non-appealable decision by a court of competent jurisdiction in
the matter shall determine that such indemnification is not lawful; or

(e) for any claim, issue or matter as to which Indemnitee shall have (i) entered
a plea of guilty or nolo contendere to a felony or (ii) received a final,
non-appealable judgment or verdict of guilty or its equivalent in any criminal
proceeding.

Section 8     Advancement. Indemnitor shall advance, to the maximum extent not
prohibited by applicable law, the Expenses reasonably incurred by Indemnitee in
connection with any Proceeding (or any part of any Proceeding) not initiated by
Indemnitee (other than pursuant to Section 7(c)(iii) or any Proceeding initiated
by Indemnitee with the prior approval of the Board as provided in Section 7(c)),
and such advancement shall be made within thirty (30) days after the receipt by
Indemnitor of a statement or statements requesting such advances from time to
time (which shall include invoices received by Indemnitee in connection with
such Expenses but, in the case of invoices in connection with legal services,
any references to legal work performed or to expenditure made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
required to be included with the invoice), whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest free.
Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement or otherwise than
under this Agreement. Advances shall include any and all Expenses reasonably
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to Indemnitor to support
the advances claimed. Indemnitee shall qualify for advances upon the execution
and delivery to Indemnitor of this Agreement, which shall hereby constitute an
undertaking providing that Indemnitee undertakes to repay any and all amounts
advanced to the extent that it is ultimately determined by final judicial
decision from which there is no further right to appeal that Indemnitee is not
entitled to be indemnified by Indemnitor under the terms of this Agreement, and
no other form of undertaking shall be required other than the execution of this
Agreement. Nothing in this Section 8 shall limit Indemnitee’s right to
advancement pursuant to Section 12(d) of this Agreement. This Section 8 shall
not apply to any claim made by Indemnitee for which indemnification of Expenses
is excluded pursuant to Section 7 hereof.



--------------------------------------------------------------------------------

Section 9     Procedure for Notification and Defense of Claim.

(a) Indemnitee shall promptly notify Indemnitor in writing of any Proceeding
with respect to which Indemnitee intends to seek indemnification hereunder
following the receipt by Indemnitee of written notice thereof. The written
notification to Indemnitor shall include a description of the nature of the
Proceeding and, to the extent known, the facts underlying the Proceeding. To
obtain indemnification under this Agreement, Indemnitee shall submit to
Indemnitor a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of a Proceeding. Any delay or
failure by Indemnitee to notify Indemnitor hereunder will not relieve Indemnitor
from any liability which it may have to Indemnitee hereunder or otherwise than
under this Agreement, and any delay or failure in so notifying Indemnitor shall
not constitute a waiver by Indemnitee of any rights under this Agreement. The
Secretary of Indemnitor shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.

(b) In the event Indemnitee is entitled to indemnification and/or advancement of
Expenses with respect to any Proceeding, Indemnitee may, at Indemnitee’s option,
(i) retain counsel (including local counsel) selected by Indemnitee and approved
(which approval shall not be unreasonably withheld, conditioned or delayed) by
Indemnitor to defend Indemnitee in such Proceeding, at the sole expense of
Indemnitor, or (ii) have Indemnitor assume the defense of Indemnitee in such
Proceeding, in which case Indemnitor shall assume the defense of such Proceeding
with counsel selected by Indemnitor and approved by Indemnitee (which approval
shall not be unreasonably withheld, conditioned or delayed) within ten (10) days
of Indemnitor’s receipt of written notice of Indemnitee’s election to cause
Indemnitor to do so. If Indemnitor is required to assume the defense of any such
Proceeding, it shall engage legal counsel (including local counsel) for such
defense, and Indemnitor shall be solely responsible for all fees and expenses of
such counsel and otherwise of such defense. Such counsel may represent both
Indemnitee and Indemnitor (and any other party or parties entitled to be
indemnified by Indemnitor with respect to such matter) unless, in the reasonable
opinion of counsel to Indemnitee, joint representation of all such parties could
give rise to a conflict of interest between Indemnitee and Indemnitor (or any
other such party or parties) or there may be legal defenses available to
Indemnitee that are not available to Indemnitor (or any such other party or
parties). Notwithstanding a Party’s assumption of responsibility for defense of
a Proceeding, each Party shall have the right to engage separate counsel at its
own expense. If Indemnitor has responsibility for defense of a Proceeding,
Indemnitor shall provide the Indemnitee and its counsel with all copies of
pleadings and material correspondence relating to the Proceeding. Indemnitee and
Indemnitor shall reasonably cooperate in the defense of any Proceeding with
respect to which indemnification is sought hereunder, regardless of whether
Indemnitor or Indemnitee assumes the defense thereof. Indemnitee may not settle
or compromise any Proceeding without the prior written consent of Indemnitor,
which consent shall not be unreasonably withheld, conditioned or delayed.
Indemnitor may not settle or compromise any Proceeding without the prior written
consent of Indemnitee.

Section 10     Procedure Upon Application for Indemnification.

(a) Upon written request by Indemnitee for indemnification pursuant to
Section 9(a) hereof, if any determination by Indemnitor is required by
applicable law with respect to Indemnitee’s entitlement thereto, such
determination shall be made (i) if Indemnitee shall request such determination
be



--------------------------------------------------------------------------------

made by Independent Counsel, by Independent Counsel, and (ii) in all other
circumstances, (A) by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (B) by a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (C) if there are no such Disinterested
Directors or, if such Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, or (D) if so directed by the Board, by the members or stockholders
of Indemnitor; and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination. Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall be borne by Indemnitor (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and
Indemnitor hereby indemnifies and agrees to hold Indemnitee harmless therefrom
and agrees to pay such Expenses as they are incurred. Indemnitor will not deny
any written request for indemnification hereunder made in good faith by
Indemnitee unless a determination as to Indemnitee’s entitlement to such
indemnification described in this Section 10(a) has been made. Indemnitor agrees
to pay the reasonable fees and expenses of the Independent Counsel referred to
above and to fully indemnify such counsel against any and all Liabilities and
Expenses arising out of or relating to this Agreement or its engagement pursuant
hereto.

(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(a) hereof, (i) the
Independent Counsel shall be selected by Indemnitor within ten (10) days of the
Submission Date (the cost of such Independent Counsel to be paid by Indemnitor),
(ii) Indemnitor shall give written notice to Indemnitee advising it of the
identity of the Independent Counsel so selected and (iii) Indemnitee may, within
ten (10) days after such written notice of selection shall have been given,
deliver to Indemnitor Indemnitee’s written objection to such selection. Such
objection by Indemnitee may be asserted only on the ground that the Independent
Counsel selected does not meet the requirements of “Independent Counsel” as
defined in this Agreement. If such written objection is made, the Independent
Counsel selected shall not serve as Independent Counsel unless and until
Indemnitee withdraws the objection or a court has determined that such objection
is without merit. Absent a timely objection, the person so selected shall act as
Independent Counsel. If no Independent Counsel shall have been selected and not
objected to before the later of (i) thirty (30) days after the later of
submission by Indemnitee of a written request for indemnification pursuant to
Section 10(a) hereof (the “Submission Date”) and (ii) ten (10) days after the
final disposition of the Proceeding, each of Indemnitor and Indemnitee shall
select a law firm or member of a law firm meeting the qualifications to serve as
Independent Counsel, and such law firms or members of law firms shall select the
Independent Counsel. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 12(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

Section 11     Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by applicable law, presume that Indemnitee is
entitled to indemnification under this Agreement if Indemnitee has submitted a
request for indemnification in accordance with Section 9(a) of this Agreement,
and Indemnitor shall, to the fullest extent not prohibited by applicable law,
have the burden of proof to overcome



--------------------------------------------------------------------------------

that presumption by clear and convincing evidence in connection with the making
by any person, persons or entity of any determination contrary to that
presumption. Neither (i) the failure of Indemnitor (including by its Directors,
the Board, any committee or subgroup of the Board, Independent Counsel or
stockholders) to have made a determination that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
(ii) an actual determination by Indemnitor (including by its Directors, the
Board, any committee or subgroup of the Board, Independent Counsel or
stockholders) that Indemnitee has not met such applicable standard of conduct,
shall be a defense to the action or create a presumption that Indemnitee has not
met the applicable standard of conduct.

(b) Subject to Section 12(e) hereof, if the person, persons or entity empowered
or selected under Section 10 of this Agreement to determine whether Indemnitee
is entitled to indemnification shall not have made a determination within sixty
(60) days after receipt by Indemnitor of the request therefor, the requisite
determination of entitlement to indemnification shall, to the fullest extent not
prohibited by applicable law, be deemed to have been made and Indemnitee shall
be entitled to such indemnification, absent (i) a misstatement by Indemnitee of
a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if (i) the
determination is to be made by Independent Counsel and Indemnitee objects to
Indemnitor’s selection of Independent Counsel and (ii) the Independent Counsel
ultimately selected requires such additional time for the obtaining or
evaluating of documentation or information relating thereto; provided further,
however, that such 60-day period may also be extended for a reasonable time, not
to exceed an additional sixty (60) days, if the determination of entitlement to
indemnification is to be made by the members or stockholders of Indemnitor.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
under this Agreement or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of Indemnitor or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

(d) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee relied in good faith on (i) the
records or books of account of the Enterprise, including financial statements,
(ii) information supplied to Indemnitee by the officers of the Enterprise in the
course of their duties, (iii) the advice of legal counsel for the Enterprise, or
its board of directors or counsel selected by any committee of the board of
directors, (iv) information or records given or reports made to the Enterprise
by an independent certified public accountant, appraiser, investment banker or
other expert selected with reasonable care by the Enterprise or its board of
directors or any committee thereof or (v) if the Indemnitee has met any other
related standard set forth in the Governing Documents. The provisions of this
Section 11(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement or otherwise.

(e) The knowledge or actions, or failure to act, of any Director, officer,
employee or agent of the Enterprise shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.



--------------------------------------------------------------------------------

Section 12     Remedies of Indemnitee.

(a) Subject to Section 12(e) hereof, in the event that (i) a determination is
made pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement is not timely made
pursuant to Section 8 or 12(d) of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10(a) of
this Agreement within sixty (60) days after the later of receipt by Indemnitor
of the request for indemnification or the final disposition of the Proceeding,
(iv) payment of indemnification pursuant to this Agreement is not made
(A) within thirty days after a determination has been made that Indemnitee is
entitled to indemnification or (B) pursuant to Sections 4 or 5 or the last
sentence of Section 10(a) of this Agreement within ten (10) days after receipt
by Indemnitor of a written request therefor, (v) payment of indemnification
pursuant to Sections 2, 3 or 6 of this Agreement is not made within ten
(10) days after a determination has been made that Indemnitee is entitled to
indemnification, or (vi) in the event that Indemnitor or any other Person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or proceeding designed to deny, or
to recover from, Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication by the
Delaware Court of Chancery of Indemnitee’s entitlement to such indemnification
or advancement. Alternatively, Indemnitee, at Indemnitee’s option, may seek an
award in arbitration with respect to his or her entitlement to such
indemnification or advancement of Expenses, to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 12(a). Indemnitor shall not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 10 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding or arbitration commenced pursuant to this Section 12
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits and Indemnitee shall not be prejudiced by reason of that adverse
determination. In any judicial proceeding or arbitration commenced pursuant to
this Section 12 Indemnitor shall, to the fullest extent not prohibited by law,
have the burden of proving Indemnitee is not entitled to indemnification or
advancement, as the case may be.

(c) If a determination shall have been made pursuant to Section 10(a) of this
Agreement that Indemnitee is entitled to indemnification, Indemnitor shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

(d) Indemnitor shall, to the fullest extent not prohibited by applicable law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 12 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that Indemnitor is bound by all the
provisions of this Agreement. It is the intent of Indemnitor that Indemnitee not
be required to incur Expenses associated with the interpretation, enforcement or
defense of Indemnitee’s rights under this Agreement (or under any directors’ and
officers’ liability insurance policies maintained by Indemnitor or any Affiliate
of Indemnitor) by litigation or otherwise because the cost and expense thereof
would substantially detract from the benefits intended to be extended to
Indemnitee hereunder. Indemnitor shall indemnify Indemnitee against any and all
such Expenses and, if requested by Indemnitee, shall (as soon as reasonably
practicable, but in any event



--------------------------------------------------------------------------------

no later than within thirty (30) days after receipt by Indemnitor of a written
request therefor) advance, to the maximum extent not prohibited by applicable
law, such Expenses to Indemnitee, as they are incurred by Indemnitee in
connection with any action brought by Indemnitee for indemnification or
advancement from Indemnitor under this Agreement or under any directors’ and
officers’ liability insurance policies maintained by Indemnitor or any Affiliate
of Indemnitor, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement or insurance recovery, as the case
may be.

(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding, including any appeal
thereof; provided that, for the avoidance of doubt, in the absence of any such
determination as to indemnification prior to the final disposition of such
Proceeding, Indemnitor shall advance Expenses as they are incurred with respect
to such Proceeding.

Section 13     Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, Indemnitor’s
Governing Documents, any agreement, a vote of members or stockholders or a
resolution of Directors, or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee by reason of Indemnitee’s Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in Delaware law,
whether by statute or judicial decision, permits greater indemnification or
advancement than would be afforded currently under Indemnitor’s Governing
Documents or this Agreement, it is the intent of the Parties that Indemnitee
shall enjoy by this Agreement the greater benefits so afforded by such change.
No right or remedy herein conferred is intended to be exclusive of any other
right or remedy, and every other right and remedy shall be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

(b) Indemnitor hereby acknowledges that Indemnitee may have certain rights to
indemnification, advancement of Expenses and insurance provided by one or more
Persons with whom or which Indemnitee may be associated. To the extent not in
contravention of any insurance policy or policies providing liability or other
insurance for the Company or any director, trustee, general partner, managing
member, officer, employee, agent or fiduciary of the Company or any other
Enterprise, Indemnitor hereby acknowledges and agrees that (i) Indemnitor shall
be the indemnitor of first resort with respect to any Proceeding, Expense,
Liability or matter that is the subject of the Indemnity Obligations,
(ii) Indemnitor shall be primarily liable for all Indemnity Obligations and any
indemnification afforded to Indemnitee in respect of any Proceeding, Expense,
Liability or matter that is the subject of Indemnity Obligations, whether
created by applicable law, organizational or constituent documents, contract
(including this Agreement) or otherwise, (iii) any obligation of any other
Persons with whom or which Indemnitee may be associated to indemnify Indemnitee
or advance Expenses or Liabilities to Indemnitee in respect of any Proceeding
shall be secondary to the obligations of Indemnitor hereunder, (iv) Indemnitor
shall be required to indemnify Indemnitee and advance Expenses or Liabilities to
Indemnitee hereunder to the fullest extent provided herein without regard to any
rights Indemnitee may have against any other Person with whom or which
Indemnitee may be associated or insurer of any such Person and (v) Indemnitor
irrevocably waives, relinquishes and releases any other Person with whom or
which Indemnitee may be associated from any claim of contribution, subrogation
or any other recovery of any kind in respect of amounts paid by



--------------------------------------------------------------------------------

Indemnitor hereunder. In the event any other Person with whom or which
Indemnitee may be associated or their insurers advances or extinguishes any
liability or loss which is the subject of any Indemnity Obligation owed by
Indemnitor or payable under any Company insurance policy, the payor shall have a
right of subrogation against Indemnitor or its insurer or insurers for all
amounts so paid which would otherwise be payable by Indemnitor or its insurer or
insurers under this Agreement. In no event will payment of an Indemnity
Obligation by any other Person with whom or which Indemnitee may be associated
or their insurers affect the obligations of Indemnitor hereunder or shift
primary liability for any Indemnity Obligation to any other Person with whom or
which Indemnitee may be associated. Any indemnification, insurance or
advancement provided by any other Person with whom or which Indemnitee may be
associated with respect to any Liability arising as a result of Indemnitee’s
Corporate Status or capacity as an officer or Director of any Person is
specifically in excess over any Indemnity Obligation of Indemnitor or any
collectible insurance (including but not limited to any malpractice insurance or
professional errors and omissions insurance) provided by Indemnitor under this
Agreement. The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder (or for which advancement
is provided hereunder) if and to the extent that Indemnitee has otherwise
actually received payment for such amounts under any insurance policy, contract,
agreement or otherwise, subject to any subrogation right set forth in this
Section 13.

(c) To the extent that Indemnitor maintains an insurance policy or policies
providing liability insurance for Directors, officers, trustees, general
partners, managing members, employees, fiduciaries, or agents of Indemnitor or
of any other Enterprise, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such Director, officer, trustee, general partner, managing
member, employee, fiduciary or agent under such policy or policies and such
policies shall provide for and recognize that the insurance policies are primary
to any rights to indemnification, advancement or insurance proceeds to which
Indemnitee may be entitled from one or more Persons with whom or which
Indemnitee may be associated to the same extent as Indemnitor’s indemnification
and advancement obligations set forth in this Agreement. If, at the time of the
receipt of a notice of a claim pursuant to the terms hereof, Indemnitor has
director and officer liability insurance in effect, Indemnitor shall give prompt
notice of the commencement of such Proceeding to the insurers in accordance with
the procedures set forth in the respective policies. Indemnitor shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

(d) In the event of any payment under this Agreement, Indemnitor shall not be
subrogated to the rights of recovery of Indemnitee, including rights of
indemnification provided to Indemnitee from any other person or entity with whom
Indemnitee may be associated; provided, however, that Indemnitor shall be
subrogated to the extent of any such payment of all rights of recovery of
Indemnitee under insurance policies of Indemnitor or any of its subsidiaries.

(e) The indemnification and contribution provided for in this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of Indemnitee.

Section 14     Duration of Agreement; Not Employment Contract. This Agreement
shall continue until and terminate upon the latest of: (a) ten (10) years after
the date that Indemnitee shall have ceased to serve as a Director, officer,
employee, fiduciary or agent of Indemnitor or any other Enterprise and (b) for
so long as any Proceeding, including any appeal thereof, is pending in respect
of which Indemnitee is granted rights of indemnification or advancement
hereunder and of any proceeding, including any appeal thereof, commenced by
Indemnitee pursuant to Section 12 of this Agreement relating thereto, even after
Indemnitee has ceased to serve as a director or officer of the Company or as a
director, officer,



--------------------------------------------------------------------------------

trustee, general partner, managing member, officer, employee, agent or fiduciary
of any other Enterprise, as applicable, and for one (1) year after the final
termination of any such Proceeding, including any appeal, and of any proceeding
commenced by Indemnitee pursuant to Section 12 relating thereto. This Agreement
shall be binding upon Indemnitor and its successors and assigns, including,
without limitation, any corporation or other entity which may have acquired all
or substantially all of Indemnitor’s assets or business or into which Indemnitor
may be reorganized, consolidated or merged or into which Indemnitor may elect to
convert, and shall inure to the benefit of Indemnitee and Indemnitee’s heirs,
executors and administrators. This Agreement shall not be deemed an employment
contract between Indemnitor (or any of its subsidiaries or any other Enterprise)
and Indemnitee. Indemnitee specifically acknowledges that Indemnitee’s
employment with Indemnitor (or any of its subsidiaries or any other Enterprise),
if any, is at will, and Indemnitee may be discharged at any time for any reason,
with or without cause, except as may be otherwise provided in any written
employment contract between Indemnitee and Indemnitor (or any of its
subsidiaries or any other Enterprise), other applicable formal severance
policies duly adopted by the Board, or, with respect to service as a Director or
officer of Indemnitor, by Indemnitor’s Governing Documents or Delaware law.

Section 15     Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by applicable law; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the Parties; and (c) to the
fullest extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 16     Enforcement.

(a) Indemnitor expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a Director, officer, employee, fiduciary or agent of
Indemnitor, and Indemnitor acknowledges that Indemnitee is relying upon this
Agreement in serving as a Director, officer, employee, fiduciary or agent of
Indemnitor.

(b) This Agreement constitutes the entire agreement among the Parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, among the Parties with respect to the
subject matter hereof; provided, however, that this Agreement is a supplement to
and in furtherance of the Governing Documents and applicable law, and shall not
be deemed a substitute therefore, nor diminish or abrogate any rights of
Indemnitee thereunder.

Section 17     Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the Parties
thereto. No amendment, alteration or repeal of this Agreement shall adversely
affect any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. No waiver of any of the provisions of this
Agreement shall be deemed to be or shall constitute a waiver of any other
provision of this Agreement nor shall any waiver constitute a continuing waiver.



--------------------------------------------------------------------------------

Section 18     Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, sent by electronic mail or otherwise delivered
by hand, messenger or courier service addressed:

(a) if to Indemnitee, to Indemnitee’s address or electronic mail address as
shown on the signature page of this Agreement or in the Company’s records, as
may be updated in accordance with the provisions hereof; or

(b) if to the Company, to the attention of the Chief Executive Officer or Chief
Financial Officer of the Company at Sunnova Energy International Inc., Attn:
General Counsel, 20 Greenway Plaza, Suite 475, Houston, Texas 77046, or at such
other current address of Indemnitor as Indemnitor shall have furnished to
Indemnitee for such purposes.

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via electronic
mail, upon confirmation of delivery when directed to the relevant electronic
mail address, if sent during normal business hours of the recipient, or if not
sent during normal business hours of the recipient, then on the recipient’s next
business day.

Section 19     Contribution.

(a) Whether or not the indemnification provided in Sections 2, 3, 4, 5 and 6
hereof is available, in respect of any threatened, pending or completed action,
suit or proceeding in which Indemnitor is jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), Indemnitor shall pay, in
the first instance, the entire amount of any judgment or settlement of such
action, suit or proceeding without requiring Indemnitee to contribute to such
payment and, to the fullest extent permitted by law, Indemnitor hereby waives
and relinquishes any right of contribution it may have against Indemnitee.
Indemnitor shall not enter into any settlement of any action, suit or proceeding
in which Indemnitor is jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding) unless such settlement provides for a full and
final and unconditional release of all claims asserted against Indemnitee.

(b) To the maximum extent permitted by applicable law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, Indemnitor, in lieu of indemnifying Indemnitee, shall contribute to
the amounts incurred by Indemnitee, whether for Liabilities or for Expenses, in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by Indemnitor and Indemnitee as a result of the event(s) and
transaction(s) giving cause to such Proceeding; and (ii) the relative fault of
Indemnitor (and its Directors, officers, employees and agents) and Indemnitee in
connection with such event(s) and transaction(s).

Section 20     Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the Parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 12(a) of this Agreement, the Parties hereby
irrevocably and



--------------------------------------------------------------------------------

unconditionally (a) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court of
Chancery, and not in any other state or federal court in the United States of
America or any court in any other country, (b) consent to submit to the
exclusive jurisdiction of the Delaware Court of Chancery for purposes of any
action or proceeding arising out of or in connection with this Agreement,
(c) waive any objection to the laying of venue of any such action or proceeding
in the Delaware Court of Chancery, and (d) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
of Chancery has been brought in an improper or inconvenient forum.

Section 21     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the Party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

Section 22     Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

[Remainder of page intentionally left blank; signatures follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed as of
the day and year first above written.

 

SUNNOVA ENERGY INTERNATIONAL INC. By:  

/s/ Robert L. Lane

  Name: Robert L. Lane   Title: Executive Vice President and Chief  
          Financial Officer

 

INDEMNITEE

/s/ William J. Berger

Name: William J. Berger Residence Address: 3775 Arnold St. Houston, TX 77005
Email address: John.Berger@sunnova.com

Signature Page to Indemnification Agreement